DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/13/2022 has been entered. Claims 1, 3-16 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112 rejections previously set forth in the Office Action mailed on 07/08/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the applicant amended claims 1 and 11 to include “the second end of the sleeve is directly attached to .. a part of an outer surface of the lens tube”. 
The phrase “directly attached to” is interpreted as an arrangement in which structure sleeve is attached to lens tube without additional structures between.  GMBH does not teach a sleeve. Nagel teaches a sleeve. However, the sleeve in Nagel is attached to lens tube through bearing 7, shaft 5, needle bearings 26. Thus Nagel teaches an indirect attachment of sleeve and lens tube. If Nagel is modified to have direct attachment of sleeve and lens tube, then lens tube of Nagel would not be rotatable anymore which is not the intended use of Nagel.
Additionally, the prior art of record Topkaya, Wittwer, Schwob do not teach a second end of  sleeve directly attached to lens tube.
Claims 5, 10, 14, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments filed on 09/13/2022 with respect to claim(s) 1, 3-16 have been considered and persuasive. The applicant amended claims 1 and 11 to include the limitation “the second end of the sleeve is directly attached to .. a part of an outer surface of the lens tube” and argued this makes the claims distinguishable over prior art. The argument is persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9 of copending Application No. 16/503934 (hereafter '934) in view of Nagel et al., DE 19809367 (hereafter Nagel).
Claim 1 (16/504018)
Copending (16/503934, claim 1 and 9, 11/07/2022)
A laser tool for the structuring of cylinder running surfaces, the laser tool comprising:
A laser tool for structuring cylinder running surfaces, the laser tool comprising:
a laser source that produces a laser beam that is passed through a lens tube located in a hollow shaft,
a laser source for producing a laser beam;…. the laser beam is passed through a lens that is located within a rotatable spindle
the hollow shaft being rotatable by a hollow-shaft motor and the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source;….. wherein the hollow shaft is rotatable independently of the lens, and
(claim 9) wherein the spindle is rotated by a hollow-shaft motor, and wherein the spindle is attached to a rotor of the hollow-shaft motor….. a lens tube that is non-rotatable,
a lens through which the laser beam is passed is attached to the lens tube;
a lens tube that is non-rotatable, the lens tube having a first end facing towards the laser source and a second end facing towards the optical device, wherein the lens is attached inside the second end of the lens tube and the second end of the lens tube is disposed inside an end of the spindle facing towards the laser source; and
a spindle having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source, the first end of the spindle being attached to the second end of the hollow shaft and the second end of the spindle having an optical device attached thereto,
the optical device being attached to an end of the spindle facing away from the laser source;  (claim 9) the spindle is rotated by a hollow-shaft motor, and wherein the spindle is attached to a rotor of the hollow-shaft motor….. inside an end of the spindle facing towards the laser source
the optical device provided to deflect the laser beam onto a workpiece surface,
an optical device to deflect the laser beam onto a material surface, 
a collimator that is movable in a direction parallel to the laser beam via a drive, the collimator having a cylindrical outer surface, and…
wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube,
wherein the collimator, the sleeve and the lens tube are movable parallel to the laser beam via a drive,…..
a collimator that provides a course of the laser beam from the laser source, wherein the laser beam is passed through a lens that is located within a rotatable spindle;…. wherein the collimator has a first end facing towards the laser source and a second end facing towards the first end of the sleeve,….. 
a sleeve, the sleeve having a first end facing towards the laser source and being attached to the collimator and the sleeve having a second end that opposes the first end and faces away from the laser source, wherein the second end of the sleeve is directly attached to and covers a part of an outer surface of the lens tube,…… and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle, wherein due to the attachment of the sleeve to both the collimator and the lens tube,
a sleeve, wherein the sleeve is positioned between the collimator and the lens tube such that a first end of the sleeve faces toward the collimator and a second end of the sleeve faces toward, and is non-rotatably attached directly to, the first end of the lens tube,
the collimator, the sleeve and the lens tube are simultaneously movable in a direction parallel to the laser beam.
wherein the collimator, the sleeve and the lens tube are movable parallel to the laser beam via a drive,….. 


‘934 does not explicitly teach 
“a lens tube located in a hollow shaft, the hollow shaft being rotatable by a hollow-shaft motor and the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source;….. wherein the hollow shaft is rotatable independently of the lens, and”
 “the collimator having a cylindrical outer surface, and…wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube,”
“the sleeve having a first end facing towards the laser source ….and…a second end that opposes the first end and faces away from the laser source, wherein the,…… and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle,”
“wherein due to the attachment of the sleeve to both the collimator and the lens tube”.
 “wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube….”(‘934 teaches “collimator has a first end facing towards the laser source”. Thus it is implied that collimator is downstream of the source.
‘934 teaches “collimator has a…..second end facing towards the first end of the sleeve… a second end of the sleeve faces toward, and is non-rotatably attached directly to, the first end of the lens tube”. Hence collimator is located upstream of second end of the sleeve wherein second end of the sleeve is attached to lens tube. It is implied that collimator is located upstream of the lens tube.
‘934 teaches “a collimator that provides a course of the laser beam from the laser source”. Thus it is implied that collimator is in a direction of a beam path of the laser beam.)
“and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle” (‘934 teaches “sleeve is positioned between the collimator and the lens tube”. Since collimator is located downstream of source, it is implied that second end of the sleeve is located downstream of the source.
‘934 teaches “a second end of the sleeve ..is..attached directly to, the first end of the lens tube….the second end of the lens tube is disposed inside an end of the spindle facing towards the laser source”. Thus, second end of the sleeve is upstream of the spindle. 
‘934 teaches in claim 9 “the spindle is attached to a rotor of the hollow-shaft motor”. Since second end off sleeve is upstream of spindle, it is implied that sleeve is upstream of hollow-shaft motor and it’s shaft.)
“a lens tube located in a hollow shaft, the hollow shaft being rotatable by a hollow-shaft motor”(‘934 teaches “lens tube is disposed inside an end of the spindle”. ‘934 further teaches in claim 9 “the spindle is attached to a rotor of the hollow-shaft motor”. Since lens tube is inside the spindle, and the spindle is inside hollow-shaft motor; it is implied that lens tube is inside hollow shaft motor- thus inside hollow shaft. It is inherent that hollow shaft motors comprise hollow shafts.)
“wherein the hollow shaft is rotatable independently of the lens, and” (Claim 9 teaches “ spindle is rotated by a hollow-shaft motor”. It is inherent that hollow shaft motors comprise hollow shafts; thus motor and hollow shaft are rotatable. ‘934 teaches “a lens tube that is non-rotatable”.  ‘934 further teaches in claim 1 that lens is located inside lens tube. Thus lens is also non-rotatable. Hence ‘934 teaches that hollow shaft is rotatable independently of the lens.)
 “the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source…” (‘934 teaches “an end of the spindle facing away from the laser source…an end of the spindle facing towards the laser source”. ‘934 further teaches in claim 9 “the spindle is attached to a rotor of the hollow-shaft motor”. It is inherent that hollow shaft motors comprise hollow shafts. Since spindle has two ends towards and away from laser source, it is implied that the shaft also has two ends facing towards and away from laser source.)
“the sleeve having a first end facing towards the laser source… a second end that opposes the first end and faces away from the laser source,… … wherein due to the attachment of the sleeve to both the collimator and the lens tube.” (‘934 teaches a sleeve with two ends in claim 1. ‘934 teaches “first end of the sleeve faces toward the collimator and a second end of the sleeve faces toward… the lens tube”. ‘934 further teaches “collimator has a first end facing towards the laser source”. Since first end of the  sleeve faces collimator, and collimator faces laser source; it is implied that first end of the sleeve faces laser source.  The second end of the sleeve faces lens tube wherein lens tube is located downstream of collimator, away from laser source.)
“the collimator having a cylindrical outer surface” (‘934 does not explicitly teach a cylindrical outer surface of the collimator. Nagel teaches a collimator with cylindrical outer surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design a collimator with cylindrical outer surface as taught in Nagel. One of ordinary skill in the art would have been motivated to do so to produce “depressions….at randomly distributed locations on the surface of the bore” as taught in paragraph [46] in Nagel.)
This is a provisional nonstatutory double patenting rejection.
Claim 11 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/503934 (hereafter '934) in view of Nagel. 
The limitations of claim 11 is met by claims 1, and 9 of ‘934 as discussed above. Claims 1, 9 of ‘934 does not teach the following limitation:
Claim 11 (16/504018)
Copending (16/503934, 11/07/2022)
predefining at least one parameter via a controller that controls a motion of the collimator, wherein the collimator is moved in a direction toward the optical device or opposite to the direction toward the optical device as a function of the at least one parameter, 
(claim 4) wherein a movement of the collimator is based on at least one predefinable parameter.
(claim 5) the at least one predefinable parameter is a feed of the collimator toward the optical device or a feed of the collimator toward the laser source.


‘934 does not explicitly teach a controller. However, it is implied by claims 4, 5 that the predefinable parameter is controlled by a controller.
Instant claim 3 is met by claim 2 of ‘934.
Instant claim 4 is met by claim 1  of ‘934.
Instant claim 6 is met by claim 4 of ‘934.
Instant claim 7 is met by claims 4 and 5 of ‘934.
Instant claim 8 is met by claim 6 of ‘934.
Instant claim 9 is met by claim 10 of ‘934.
Instant claim 12 is met by claim 5 of ‘934.
Instant claim 13 is met by claims 1 and 7 of ‘934.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761